In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-335 CR

NO. 09-03-336 CR

NO. 09-03-337 CR

NO. 09-03-338 CR

NO. 09-03-339 CR

____________________


JERRY DON WILSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 88th District Court
Hardin County, Texas

Trial Cause Nos. 16407, 16413, 16415, 16421 and 16423




MEMORANDUM OPINION (1)
	Jerry Don Wilson was convicted and sentenced on five indictments for burglary of
a habitation.  Wilson filed notice of appeal on July 17, 2003.  In each case, the trial court
entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On July 24, 2003, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made 
a part of the appellate records by August 23, 2003.  See Tex. R. App. P. 37.1.  The
records have not been supplemented with amended certifications.  Because a certification
that shows the defendant has the right of appeal has not been made part of the record, the
appeals must be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered August 28, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.